DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
Claims 2, 6-9, 14-15, and 18 are pending.  Claims 2, 6-8, 14-15, and 18 have been amended and claims 3-5, 10-13, 16-17, and 19-21 have been cancelled.
Response to Arguments
Rejections based upon 35 USC 112(b) not listed below have been withdrawn based upon Applicant’s amendments to the claims. Claims 6 and 18 still have a rejection based upon 35 USC 112(b) as noted below. After further review, the claims have been reanalyzed and a rejection based upon 35 USC 101 has been added as noted below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 6-9, 14-15, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites limitations including a certain method of organizing human activity and/or mental processes (e.g., a method of managing a wagering game and game rules) such as “a list comprising a plurality of games, each of the games selectable for initiating game play” – certain method of organizing human activity; “receiving a selection of at least one game of the plurality of games; “receiving at least one game play command and a plurality of wagers” – managing a social activity and/or fundamental economic activity; “receiving information about a win or loss associated with the user” - certain method of organizing human activity; “responsive to receiving information about a win or loss, automatically updating the indicia representing the value of wins or losses to reflect an updated value of wins or losses” - certain method of organizing human activity; “receiving input selection to request wagering advice for a future wager based at least in part on an outcome of an earlier wager” - certain method of organizing human activity; “in response to the request, generate advice information for the future wager based at least in part on an outcome of the earlier wager” - certain method of organizing human activity and/or mental process.  For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong 1. 
This judicial exception is not integrated into a practical application because additional limitations such as “causing to be displayed”, “causing an indicia…to be displayed at an electronic display screen”, “generated from a graphical button selection”, “causing to establish communication with a game and wagering assistant device”, and “automatically causing to output the advice information in a visual format on an advice portion of a window on the electronic display screen” amount to mere extra solution activity (see MPEP 2106.05(g)).  Moreover, the additional elements of “an electronic display screen” and the recited elements of “a memory”, “a network interface”, and “at least one processor” of claim 14 merely amounts to invoking the abstract idea on a general purpose computer and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims are not found to integrate the claim into a practical application.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “an electronic display screen” as recited in claim 2 and the recited elements of “a memory”, “a network interface”, and “at least one processor” of claim 14 when viewed individually and/or as a combination does not amount to an inventive concept.  For instance, Vancura et al. (US 2010/0029381) discloses a game system includes electronic display screen, a memory, a network interface, and at least one processor (see Vancuara, Fig. 1, 0008, 0037-0040).  For at least these reasons, the claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
With respect to claim 6, the limitation “receiving a selection of at least one of the plurality of games” renders the claim unclear as to whether “a selection of at least one of the plurality of games” is the same and/or a different “selection” as recited in claim 2 from which it depends.
With respect to claim 18, the limitation “displaying a list comprising a plurality of games, each of the games selectable for initiating game play” and “receive a selection of at least one of the plurality of games” are the same and/or different as “a list” and “a selection” recited in claim 14 from which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/	Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715